Citation Nr: 0304276	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  99-09 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for progressive arthritis 
of the shoulders, hips, knees and ankles.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel

INTRODUCTION

The veteran had active service from November 1984 to August 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which denied the veteran's claims of entitlement to 
service connection for progressive arthritis of the 
shoulders, hips, knees and ankles (hereinafter joints 
condition).  The veteran testified at a hearing in May 2000 
before the undersigned, and a copy of that transcript is of 
record.

When this matter was first before the Board in December 2000, 
the case was remanded for further development.  In compliance 
with the remand, additional medical evidence has been 
received and a supplemental statement of the case has been 
issued.  The appeal is ready for adjudication.


FINDINGS OF FACT

1.	All relevant evidence necessary for disposition of the 
veteran's appeal has been obtained and associated with the 
claims file.

2.	The veteran does not have progressive arthritis of the 
shoulder, hips, knees and ankles; nor is any such 
disability related to an incident of service or to a 
service-connected disability.


CONCLUSION OF LAW

Progressive arthritis disability of the shoulders, hips, 
knees, and ankles was neither incurred in nor aggravated by 
active military service, and may not be so presumed. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran essentially contends that he is entitled to 
service connection for progressive arthritis of the 
shoulders, hips, knees and ankles causally related to an 
illness in service.

Service medical records (SMR's) show that on enlistment 
examination in December 1983, no arthritis conditions were 
noted. 

Beginning in November 1984, the veteran reported cold 
symptoms.  Later in November, he reported a rash to the body 
for one week with eruptions on arms, legs and trunk.  
Assessment was pruritic plaques, rule out scabies.

SMR's show that in March 1985, the veteran was seen for pain 
in the right knee for one week that seemed to be worsening.  
He had no known injury, and was active in sports of 
basketball, weight lifting and running.  His job was in 
supply receiving.  He related no problem with the knee in the 
past, but noted an injury to the knee several years before, 
when it had become swollen.

Examination showed no instability or locking, no capsular or 
extracapsular edema. Cruciates and collateral ligaments were 
intact, and there was positive pain on stressing the medial 
collateral ligament.  Range of motion was noted as excellent 
without crepitus.  Assessment was medial collateral ligament 
strain.  Treatment was with Indocin, moist heat, and leg 
rest.

August 1985 through December 1985 treatment notes show 
complaints of a slightly raised, reddened area of rash on the 
left wrist, present for several months.  Assessment was 
dermatitis.

In January 1986, the veteran complained of pain in the back 
of his right thigh and hip for two days, with no trauma.  He 
was noted as ambulatory and limping.  He was treated with 
medications and rest.  In February 1986, he complained of 
pain in the right knee, right shoulder, and lower back, as 
well as headache, sore throat, runny nose and productive 
cough.  He also reported developing iritis three weeks 
earlier.  There was crepitus with mild effusion of the right 
knee.  February 1986 radiologic reports showed the lumbar 
spine within normal limits, with bilateral marginal sclerosis 
of the SI joints.  Assessment was arthralgia with evidence of 
nephritis and iritis.  

March 1986 notes show assessment of presumptive Reiter's 
Syndrome in the right knee, with arthritis, conjunctivitis 
and sclerosis of the SI Joints.  Assessment was Reiter's 
syndrome with persistent effusion of the right knee.  

In May 1986, the veteran's knee pain was noted as resolved, 
and doing well.  In July 1986, he reported increased pain in 
the right knee.  Reiter's syndrome was noted as stable.  An 
Addendum noted that a positive ANA found was not typical in 
Reiters Syndrome, and he was treated with Naprosyn and 
referred to Rheumatology for consultation if symptoms 
persisted.  

In September 1986, he presented with complaints of upset 
stomach and diarrhea.  Assessment was viral syndrome.  He was 
later hospitalized with a diagnosis of polyarthritides with a 
two day history of symmetric polyarthritis involving both 
knees and ankles progressing to where he was not able to bear 
weight.  He complained of fever with chills one-half day 
prior to admission.  On examination, extremities revealed 
bilateral inguinal adenopathy, knees and ankles were 
erythematous to touch with mild effusion noted.  There was 
tenosynovitis on the dorsum of the feet and both ankles.  
Neurological exam was intact.  He was placed on bedrest, 
joint aspiration was negative and penicillin treatment showed 
little improvement.  Naprosyn showed gradual improvement in 
the pain and the febrile illness.  There was a large effusion 
of the left knee, with only gradual and minimal improvement 
on a daily basis of the arthritis.  Cultures were negative 
and antibiotics discontinued.  He was placed on Motrin, with 
resulting improvement.

Rheumatology consult found his illness suggestive of possible 
inflammatory processes to include juvenile rheumatoid 
arthritis, rheumatoid arthritis, SLE or other etiology.  
Anti-inflammatory medication showed gradual resolution of 
symptoms and the joint effusions.  He was subsequently 
discharged with a diagnosis of polyarthritis, etiology 
uncertain; cannot rule out arthritic process at this time; 
bacterial or viral etiology unlikely.  He was returned to 
duty with no further complaints, diagnoses or treatment in 
the SMR's for this condition.

On Separation examination of July 1988, the veteran noted in 
a Report of Medical History form that he was in good physical 
condition, and was taking no medications.  He specifically 
denied having any arthritis, rheumatism, bursitis, recurrent 
back pain, foot trouble, or "trick" shoulder, elbow, or 
knee.  In September 1998, he claimed service connection for 
"arthritis throughout entire body, especially shoulder, 
hips, knees, ankles."

On a November 1998 VA compensation and pension examination, 
the veteran reported that since separation from military 
service in 1988, he worked at jobs that required full 
mobility, and had not been treated since service for any 
rheumatological disorder.

On examination, x-rays of the right shoulder showed 
degenerative changes of the glenohumeral joint and x-rays of 
the feet showed calcaneal spurs of both feet, with 
degenerative changes of the subtalar joint on the right, and 
erosive changes of the 5th metatarsal head of the left foot.  
The examiner noted that these findings do not suggest 
progressive arthritis.  Examination of the gait was normal, 
and hands, feet and knees were noted as normal.  Range of 
motion was full in the hips, knees, ankle joints.  Hand grips 
were full. The right shoulder showed a full range of motion 
for forward flexion, abduction, and external rotation, and 
only internal rotation was somewhat limited to 100 degrees.  
Assessment was no finding of progressive arthritis.

In a February 1999 Addendum, done with review of the claims 
folder and records, the same VA examiner noted that the SMR's 
reflect that the veteran was seen a few days prior to his 
hospitalization in service in September 1986, with a 
reportedly viral illness characterized by diarrhea and an 
uncomfortable belly.  There was no history of stool cultures 
being done, and the diarrheal illness resolved without any 
stool culture being performed.  He was later admitted with 
acute onset of polyarthritis progressing to where he could 
not bear weight.  

The examiner relayed the details of the veteran's 
hospitalization in service in 1986, and noted that the 
arthritic process gradually resolved without residuals and 
the veteran was returned to full duty, serving out the 
remaining two years of his military career uneventfully and 
without medical limitations.  On his discharge examination in 
July 1988, the veteran reported being in good health, and no 
joint disorders were noted.  

The examiner concluded that the record of the in service 
hospitalization suggests that the veteran suffered a reactive 
- whether due to a viral or a bacterial antigen - transient 
polysynovitis which resolved spontaneously, leaving no 
residual and not recurring to date.  Stating that there was 
no report that the veteran had any in service arthralgia of 
either shoulder or feet, the examiner further stated that 
"in any case, a transient and one time occurrence of 
polysynovitis would not have caused the degenerative changes 
on the x-rays of his feet and right shoulder.  Degenerative 
changes seen on x-rays of right shoulder and both feet are of 
absolutely no relationship to the polysynovitis disorder 
suffered during his military service."

In May 2000 hearing, the veteran testified to the effect that 
prior to his in service hospitalization, he was an 
exceptional airman, and after his hospitalization for 
polysynovitis, he started drinking.  He reported pain in 
service, beginning in his knee, shoulder, and total pain.  He 
testified that after his hospitalization in 1986, he was 
returned to full duty and completed the remaining two years 
of his service.  He denied any prior history of a football 
shoulder injury, and stated that since separation, he has had 
problems with recurring pains in his joints, for which he 
took Motrin.  He reported that his job required working half 
the time in a refrigerated warehouse or cold room, and that 
the joints disability had caused him to lose jobs.  He 
complained of limited range of motion in his right shoulder, 
and recurring arthritis that comes and goes in the joints.

Also of record is a letter dated in May 2000 from the 
veteran's private physician Dr. G.R., who noted review of the 
veteran's health records, including 1986 service medical 
records, and the most current VA examination of November 
1998.  Dr. G.R. stated an opinion that the veteran's 
"problems are more or likely related to the original 
diagnosis made while in the service in 1986."

In December 2000, the Board remanded the case for re-
consideration of the VA examiner's opinion which found no 
causal relation of the current condition to service.  The 
examiner was asked whether it made a difference to his 
opinion, that the SMR's documented reports of arthralgia in 
service in February 1986 and on hospitalization in October 
1986.

In a May 2001 second Addendum to the November 1998 VA 
examination, the same VA examiner noted review of the prior 
examinations, as well as the SMR's notes of in service 
arthralgia in 1986.  On the question of whether the presence 
of in service arthralgias changed his opinion, the examiner 
stated that the reports of pain in service in 1986 did not 
change his opinion, and noted that inflammatory arthritis 
reacted to microbial infection are not known to cause long 
term joint disorders, including radiographic.

Finally, in several statements throughout the appeal, and in 
a written brief presentation dated February 2003, the veteran 
and his representative argued that his current joints 
condition is arthritis which is directly related to military 
service.


Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for service connection for joints condition, 
and that the requirements of the VCAA have in effect been 
satisfied.

The veteran has been provided with a VA examination and 
opinions to determine the nature and etiology of his 
disorder.  He and his representative have been provided with 
a statement of the case and supplemental statement(s) of the 
case that discuss the pertinent evidence, and the laws and 
regulations related to the claim, and essentially notify them 
of the evidence needed by the veteran to prevail on the 
claim.  In a Board remand of December 2000, and also in a 
specific January 2001 VCAA letter, the veteran was notified 
of the evidence needed to substantiate his claim, and the RO 
offered to assist him in obtaining any relevant evidence.  
The veteran was given notice of what evidence he needed to 
submit and what evidence VA would try to obtain.  There is no 
identified evidence that has not been accounted for and the 
veteran and his representative have been given the 
opportunity to submit written argument.

Under the circumstances, the Board finds that the 
instructions of the remand have been substantially complied 
with, the veteran has been provided with adequate notice of 
the evidence needed to successfully prove his claim, and that 
there is no prejudice to him by appellate consideration of 
the claim at this time without a prior remand of the case to 
the RO for additional assistance in the development of the 
claim as required by the VCAA, or without giving the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the record on appeal demonstrates the 
futility of any further evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid him in substantiating his claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1101 (West 1991); 38 C.F.R. § 3.303.  
Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service. Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

For certain chronic diseases, a presumption of service 
connection arises if the disease is manifested to a degree of 
10 percent within a prescribed period following discharge 
from service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence including 
that pertinent to service establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).
While the veteran is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge. See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required. See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  However, when, after consideration of all the 
evidence, the Board finds that the preponderance of it is 
against the claim, there is no doubt to be resolved, and the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b);  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The SMR's show that the in service polyarthritides illness 
resolved completely in 1986, and the veteran was returned to 
full duty and completed the remaining two years of his 
service without any further complaints or treatment for the 
condition.  At his separation examination in July 1988, he 
reported that he was in good health.  Although treated for 
unrelated conditions after the 1986 illness, no residuals of 
the 1986 polysynovitis condition, or any joint conditions are 
noted in the service medical records after resolution of the 
illness.

Favoring the veteran is the most recently submitted letter 
dated in May 2001 from private physician Dr. G.R., stating an 
opinion that the veteran's "problems are more or likely 
related to the original diagnosis made while in the service 
in 1986."  However, the Board notes that no rationale was 
provided in the report for this opinion.  In contrast, the 
opinion provided by the VA physician in the November 1998 VA 
examination report, as well as the February 1999 and January 
2002 Addenda, were supported by detailed discussion of the 
records and sound rationale, including relevant explanations 
pertaining to the etiology and progression of the illness.  
Therefore, the Board finds that these opinions are of 
significantly greater probative value when weighed against 
Dr. G.R.'s  opinion.  See Hayes v. Brown, 5 Vet. App. 60, 69 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192- 93 (1992) 
("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence").

The Board recognizes the veteran's statements asserting a 
current progressive arthritis, and is sympathetic to his 
claims, but while the veteran is competent to provide 
evidence of visible symptoms, he is not competent to provide 
evidence that requires medical knowledge; that is, he cannot 
diagnose his condition and assert its medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus where, 
as here, a determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is required. 
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although 
the veteran has testified to continuing joint pains, pain 
alone is not a disability for service connection purposes.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

The preponderance of the evidence is against the claim for 
service connection for the joints condition, and the claim is 
denied.  Since the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for progressive arthritis of the 
shoulders, hips, knees and ankles is denied.



____________________________________________
J. E. Day
Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

